This is a case to quiet title to certain land in Knox County. It is brought to this court under what is termed in our practice a short form of transcript, which, as defined by the statute (Sec. 1479, R.S. 1919) means a certified copy of the judgment, together with the order granting the appeal. Upon the filing of this transcript, there was no compliance with the other requirements of the same section and of our rules numbered eleven, twelve and thirteen, requiring the filing of an abstract of the record to entitle the appellant to a review in this court. If it be contended that the *Page 666 
printed pamphlet of sixty-eight pages and more, filed by appellant, may be taken as and for the required abstract, it will suffice to say that it cannot be so considered. It contains neither a fair and concise statement of the facts, nor of the points relied upon for a reversal.
If it be further urged that this pamphlet, containing the pleadings, and the short form of transcript filed with the clerk, entitled the appellant to a review, the admission of this contention may be made with this limitation, that only so much of the record proper thus designated will be reviewed. [Coleman v. Roberts, 214 Mo. 634.] If, on the other hand, the pamphlet thus filed be held to be a complete transcript, this does dispense with the necessity of filing the required abstract. [Crothers v. LaForce, 241 Mo. 365.]
Another reason which precludes a review of this case is that there is no assignment of errors. [Hiemenz v. Harper,275 Mo. 380; Johnston v. Ragan, 265 Mo. 420.]
Not only is there no formal assignment of errors, but there is no such a substantial compliance with this requirement by calling attention in the statement of the Points and Authorities to errors complained of. [St. Louis v. Railroad, 278 Mo. 209, and cases; Kirkland v. Bixby, 282 Mo. 465.]
The so-called statement in appellant's brief contains nothing more than a meagre presentation of the facts.
The brief discloses certain propositions of law, but nowhere, even impliedly, urges error in any rulings thereon. [Vahldick v. Vahldick, 264 Mo. 529; Rusch v. Valle, 237 S.W. (Mo.) 111.]
Concerning a review of certain record entries intimated to have been within our purview, it will be sufficient to say that no complaint is made in regard thereto.
Nowhere has the appellant put his finger upon and thus assigned the errors complained of which he desires reviewed.
The motion to dismiss the appeal is therefore sustained and it is so ordered. All concur. *Page 667